DETAILED ACTION

In response to RCE filed 7/28/2021.  Claims 1-5 and 9-20 are pending.  Claim 20 is withdrawn.  Claims 1-5 and 9-19 are examined thusly.  Claims 1 and 14 are amended.  Claim 8 was cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akutagawa et al. (US 20130084442).
Akutagawa discloses an antireflection film and a coating composition thereof.  Concerning claims 1 and 10, Akutagawa discloses the antireflection film is formed from a coating composition comprising a fluorine-containing polymer (component A) having a vinyl monomer that is one of the claimed fluoroolefins (para. 0081) and the polymer further Table 1; para. 0145-0160).  The composition further comprises a fluoropolyether methacrylic derivative (component E) (para. 0279-0335).  The fluorine-containing component A is found at a content of 1 to 50 mass% and component E is found at a content of 0.1 to 50 mass%, wherein the total includes and encompasses the claimed fluorothermoplastic material value as claimed in claims 1, 14, and 19 (para. 0220-0224).  
While it is noted that Akutagawa is silent to the claimed refractive index for the fluoropolymer material as claimed, the fluoropolymer materials are the same materials as claimed and disclosed in the instant specification; as such, the refractive index of the fluoropolymer material disclosed by Akutagawa would intrinsically have the claimed refractive index.  The portion MD is found at a content of 0 to 15 mass% (para. 0096); as such, MD is found at 0 to 7.5 mass% in the total composition, which would include and encompass the claimed range.  Given that the materials are the same and the composition includes and encompasses the claimed ranges, the optical properties of haze and transmissivity would include and encompass the claimed ranges and meet the limitations of claims 1-3 and 15-16.  
With respect to the reflectivity as claimed in claims 4-5 and 17-18, it is noted that Akutagawa discloses an integrated reflectivity of less than 0.79% (para. 0494); however, this does not appear to be the same reflectivity as calculated by the Applicant.  As such, since the materials are the same, the coated article when tested with the method used by the Applicant, would include and encompass the claimed range.  Concerning claim 8, since the materials are the same, the fluorine-containing materials would each have the claimed refractive index.  With respect to claim 11, the thickness of 60 to 110 nm (para. 0370.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akutagawa et al. (US 20130084442) as applied to claim 1 above, and further in view of Roche et al. (WO 2012/069767).
Akutagawa discloses the above but is silent to the AR coating disposed on both surfaces of the substrate.
Roche discloses disposing an AR coating on both surfaces of a substrate results in increased transmissivity and reduced reflection (para. 0016).  As such, for applications that require a low reflectivity, one of ordinary skill in the art would have been motivated to dispose a second AR coating having the composition as claimed, in order to reduce the total reflectivity of the laminate.

Response to Arguments
Applicant's arguments filed 7/28/2021 regarding the art rejections have been fully considered but they are not persuasive.  Applicant asserts Akutagawa does not disclose the same claimed film and that the range as set forth for the fluorothermoplastic is a critical range.  First, with respect to the limitations not being met by Akutagawa, Examiner respectfully disagrees and notes that the Examiner has pointed out each and every element of the claim met by Akutagawa.  Applicant disagreeing with Examiner’s position without showing how the elements of the claim differ from the prior art does not shift the burden to the Examiner.  While it is noted that Akutagawa is silent to the claimed refractive index for a fluoropolymer as claimed, the fluoropolymeric materials disclosed by Akutagawa are the same materials as claimed and disclosed in the instant specification; as such, the refractive index of the .
Applicant further asserts that the Examiner is relying upon “obvious to try” as the rationale for obviousness.  Examiner respectfully disagrees and notes that there is no statement within the previous Office Action that this rationale is being used.  The Examiner is relying upon overlapping ranges which is a proper rationale of obviousness.  The statement “including and encompassing the range as claimed” clearly means “overlapping ranges”.  See MPEP 2144.05(I).  To that end, Applicant has not established criticality with respect to the range of at least the fluorothermoplastic material because there is no showing of values below the claimed minimum endpoint.  As such, Applicant’s assertions are off the mark.
Applicant also asserts that Roche is silent to the claimed composition.  While it is agreed that Roche does not teach the composition, Roche was used to teach that it is known in the art to dispose an AR coating on either side of a substrate.  However, note that while Roche does not disclose all the features of the present claimed invention, Roche is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, disposing an AR coating on both sides of a substrate in order to increase transmissivity and reduce reflection and in combination with the primary reference, discloses the presently claimed invention.  As such, Roche is still applicable as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783